Citation Nr: 0101852	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney stones.

3  Entitlement to service connection for a skin rash.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's physician


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California. 


REMAND

The veteran seeks service connection for hypertension, kidney 
stones, a skin rash, and for post-traumatic stress disorder.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorders, including, hypertension are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, compensation is available to Persian Gulf 
veterans for any chronic disability resulting from an 
undiagnosed illness manifested by one or more of a number of 
signs or symptoms.  These signs or symptoms must become 
manifest to a degree of 10 percent no later than December 31, 
2001, and must have existed for at least six months or have 
manifested episodes or improvement or worsening over a six-
month period in order to be considered chronic.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  See also VAOGCPREC 8-98.

In support of his claim for service connection for post-
traumatic stress disorder, the veteran testified, during a 
hearing in November 1999, that he tended to the wounded as 
part of his duties in the Persian Gulf.  There is evidence 
that the veteran served as a corpsman during service; the 
veteran's DD -214 reflects that the received medical training 
for disease and injuries in combat.  Also at the veteran's 
hearing, the veteran's physician testified that he treated 
the veteran for post-traumatic stress disorder, and that the 
veteran suffered from post-traumatic stress disorder as a 
result of seeing dead bodies during the Persian Gulf War.  
This evidence raises the possibility that the veteran suffers 
from post-traumatic stress disorder as a result of in-service 
stressors.  

To date, the RO has not afforded the veteran a VA psychiatric 
examination to confirm the presence of post-traumatic stress 
disorder, although post-traumatic stress disorder was 
diagnosed during a general medical examination in April 1997.  
In addition, the claims file does not contain a history of 
duties and assignments while in service, and the RO has not 
attempted to contact U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to confirm the veteran's alleged 
stressors. 

"It is clear that the required corroboration of the 
occurrence of in-service stressors need not be found only in 
service records, as the VA Adjudication Procedure Manual, 
M21-1, had required before the adoption of section 3.304(f), 
'but may be obtained from other sources.'"  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  "In cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence."  Patton v. West, 12 Vet. App. 272, 278 
(1999) (quoting Adjudication Procedure Manual [hereinafter 
Manual] M21-1, Part III,  5.14(b)(3)).  The Manual 
provisions provide that in cases where confirmation of an 
alleged stressor is at issue, development should include an 
inquiry to USASCRUR or the Marine Corps: 

If sufficient evidence is already of record to 
grant service connection for a claimed condition, 
do so.  If not, but there is a confirmed diagnosis 
of PTSD, send an inquiry to the USASCRUR or the 
Marine Corps.  However, always send an inquiry in 
instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  
A denial solely because of an unconfirmed stressor 
is improper unless it has first been reviewed by 
the USASCRUR or the Marine Corps.

Manual M21-1, Part III,  5.14(b)(5) (emphasis in original).  
See also Fossie v. West, 12 Vet. App. 234, 236 (1999) (Judge 
Steinberg dissenting); see generally Falk v. West, 12 Vet. 
App. 402 (1999).  Proper development of this case must, 
therefore, include development of the veteran's stressors, 
including inquiries to those sources, such as USASCRUR, that 
may be able to corroborate the veteran's asserted stressors.

The veteran's physician indicated that the veteran had 
received treatment through the Sepulveda Vet Center.  
However, records of counseling through that facility do not 
appear in the claims file.  Any such records should be 
obtained and made part of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran testified that he suffers from a recurrent skin 
rash that had its onset after service and that he believes 
the skin rash is related to service in the Persian Gulf.  
Post-service treatment records reveal the presence of tinea 
versicolor in August 1992 and July 1994.  In April 1997, and 
examiner observed desquamation on the feet and a rash on the 
trunk.  The examiner did not offer an opinion as to the 
etiology of either the desquamation of the feet or the rash 
on the trunk.  

The impression offered by the April 1997 examiner leaves 
unclear whether the findings observed reflect the presence of 
disorder that eluded diagnosis.  A VA examination is 
warranted in order to clarify (1) whether the veteran suffers 
from an undiagnosed skin disorder and (2) whether a diagnosed 
skin disorder, if present, is related to service.  

The veteran has also offered testimony that he suffered from 
flank pain during service, which he did not report and which 
he apparently now believes were caused by kidney stones.  He 
also believes that hypertension had its early onset in 
service and has indicated that his separation examination 
revealed borderline hypertension.  The Board observes that 
there is evidence in the claims file that the veteran has 
received additional training in medicine since his separation 
from service, and a December 1993 entry reflects that the 
veteran was then certified for nursing.  Although kidney 
stones and hypertension have been diagnosed since the 
veteran's separation from service and were noted to be 
present during a VA examination in April 1997, an examiner 
has not offered and opinion concerning the etiology of either 
disorder.  An examination for this purpose is warranted. 

The Board observes that in April 1994, the RO denied service 
connection for hypertension and asthma.  In April 1994, the 
veteran filed a notice of disagreement.  However, the claims 
file does not reflect that the veteran has since been 
provided with a statement of the case addressing the issue of 
entitlement to service connection for asthma.  See 38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has now made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet. App. 238 
(1999).

The also Board observes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board further observes that the RO 
has not had an opportunity to consider the impact of that 
legislation on this case.  As part of any development, 
therefore, the RO should consider the effect of the 
legislative changes in question.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain and associate 
with the claims file all records of 
psychological treatment through the 
Sepulveda Vet Center.

2.  Thereafter, the RO should review the 
veteran's testimony and prepare a summary 
of his claimed stressors.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents should 
be sent to USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be provided with a 
copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  This should include service 
personnel records detailing the veteran's 
duties while in the Persian Gulf.  

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
the veteran should be afforded an 
examination by a psychiatrist to 
determine whether the veteran suffers 
from post-traumatic stress disorder and, 
if so, whether post-traumatic stress 
disorder is related to service.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in a diagnosis of post-traumatic 
stress disorder.  The examiner must 
determine whether the diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied.  If the diagnostic criteria 
for post-traumatic stress disorder are 
not satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiners should 
indicate whether post-traumatic stress 
disorder is attributable, in whole or in 
part, to those stressors which have been 
verified by the RO.  

5.  The RO should afford the veteran an 
examination by a dermatologist to 
ascertain the nature and etiology of any 
skin disorders.  After reviewing the 
claims file, the examiner should indicate 
whether the veteran suffers from a 
disorder characterized by a recurring 
rash.  If so, the examiner should 
indicate whether that a known diagnosis 
may be assigned to that disorder or 
whether the disorder eludes diagnosis.  
For each diagnosed disorder, the examiner 
should indicate whether it is at least as 
likely as not that the disorder had its 
onset in service or, alternatively, 
whether the disorder was otherwise caused 
by an event in service.  The examiner's 
attention is directed to prior diagnoses 
of tinea versicolor in August 1992 and 
July 1994 and to findings during an April 
1997 VA examination that included 
desquamation on the feet and a rash on 
the trunk.  The claims file must be made 
available to the examiner for review.  

6.  The veteran should also be afforded 
an examination to ascertain the nature 
and etiology of a kidney disorder and of 
hypertension.  After reviewing the claims 
file, the examiner should identify all 
disorders of the kidneys and should 
indicate for each disorder whether it is 
at least as likely as not that the 
disorder was present in service or, 
alternatively, is related to an event or 
to a disease that was present in service.  
The examiner, in particular, should 
indicate whether it is at least as likely 
as not that the veteran suffered from 
kidney stones during service.  The 
examiner should also indicate whether 
hypertension had its onset during 
service, or, alternatively, is related to 
an event or to a disease that was present 
in service.  The claims file must be made 
available to the examiner for review.  

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded the appropriate time 
period to respond before the record is 
returned to the Board for further review.  

8.  With respect to the veteran's claim 
for service connection for asthma, the RO 
should take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the rating decision which denied service 
connection for that disorder.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




